                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MICHAEL-DUANE JOHNSTON,

                       Plaintiff,
                                                                       2:19-cv-00485-MV-KRS
v.

EQUIFAX, INC.,

                       Defendant

                                PROPOSED FINDINGS AND
                               RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on Plaintiff Michael Johnston’s motion to

remand and Johnston’s motion to vacate a conditional transfer order. (Docs. 10, 15). Pursuant to

an order of reference, see (Doc. 19); 28 U.S.C. § 636, the Court has reviewed the parties’

submissions along with the record. Having done so, the Court RECOMMENDS the motions be

DENIED.

       Johnston initiated this action in Twelfth Judicial District for Otero County, New Mexico

alleging, in sum, negligence against Defendant Equifax, Inc. in safeguarding his personal

information, which he says was compromised in the 2017 data breach affecting million of

Americans. (Doc. 1-1). Equifax removed the matter based on the Court’s diversity jurisdiction.

(Doc. 1). Johnston asks for remand because while he concedes there is diversity of citizenship,

he says no federal question exists for the Court to hear. (Doc. 10).

       Separately, Johnston challenges the conditional transfer order issued by the multidistrict

litigation panel assigned to hear Equifax data breach cases filed across the federal courts of the

country. His case was designated as a “tag along,” and the MDL panel is in the process of




                                                                                                     1
considering whether the action belongs in that MDL forum. See In re Equifax, Inc., Customer

Data Security Breach Litigation, MDL No. 2800.

       Johnston’s motion to remand is misplaced. Diversity of citizenship and federal question

are two mutually exclusive bases for jurisdiction. See 28 U.S.C. §§ 1331; 1332. In other words,

if the conditions for diversity jurisdiction exist — Plaintiff and Defendant are citizens of

different states, as the parties are in this case, and Plaintiff seeks recovery of more than $75,000,

as Johnston makes clear in his complaint here — there is no need for Equifax to show a federal

question to remove this case. See 28 U.S.C. § 1331; 1332; 1446. In this instance, the Court is

empowered to hear state law claims, contrary to Johnston’s belief.

       Johnston’s motion challenging the conditional transfer order appears to be nothing more

than copies of documents filed with the MDL panel. Because this Court lacks authority to vacate

an order of another federal court, and Johnston has made his arguments before the MDL panel,

the motion must be denied. It is for the MDL panel to determine whether the conditional transfer

order should be vacated.

       IT IS, THEREFORE, RECOMMENDED that Plaintiff’s motion to remand (Doc. 10)

and Plaintiff’s motion to vacate (Doc. 15) be DENIED.


                                                       _________________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE

      WITHIN FOURTEEN (14) DAYS AFTER A PARTY IS SERVED WITH A COPY OF
THESE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, THAT PARTY MAY,
PURSUANT TO 28 U.S.C. § 636(B)(1), FILE WRITTEN OBJECTIONS TO SUCH PROPOSED
FINDINGS AND RECOMMENDED DISPOSITION. A PARTY MUST FILE ANY OBJECTIONS
WITH THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
NEW MEXICO WITHIN THE FOURTEEN (14) DAY PERIOD ALLOWED IF THAT PARTY
WANTS TO HAVE APPELLATE REVIEW OF THE PROPOSED FINDINGS AND
RECOMMENDED DISPOSITION. IF NO OBJECTIONS ARE FILED, NO APPELLATE
REVIEW WILL BE ALLOWED. PURSUANT TO FED. R. CIV. P. 72(B)(2), A PARTY MAY
RESPOND TO ANOTHER PARTY’S OBJECTIONS WITHIN FOURTEEN (14) DAYS AFTER
BEING SERVED WITH A COPY OF THE OBJECTIONS.
                                                                                                        2
